Citation Nr: 0323822	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
leg shin splints.

2.  Entitlement to a rating in excess of 10 percent for left 
leg shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1989 to June 1993.  This matter comes to the Board 
of Veterans' Appeals (Board) from an August 1995 rating 
decision of the Department of Veterans Affairs (VA) Roanoke, 
Virginia Regional Office (RO).  The veteran testified at a 
May 1999 Travel Board hearing before the undersigned.  In 
July 1999 and in November 2000 the Board remanded the case 
for additional evidentiary development.  The case is now 
under the jurisdiction of the Nashville, Tennessee RO.  


FINDING OF FACT

Right and left shin splints are each manifested by complaints 
of pain, with no evidence of malunion or associated moderate 
knee or ankle disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right leg shin 
splints is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5262 (2002).

2.  A rating in excess of 10 percent for left leg shin 
splints is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified by 
rating decision in August 1995 and statement of the case in 
March 1996 why a rating in excess of 10 percent for 
"bilateral stress fractures (shin splints)" was not 
warranted.  In November 2002 the RO assigned separate 10 
percent ratings for shin splints of each leg.  A November 
2002 supplemental statement of the case (SSOC) advised her of 
pertinent VCAA regulations, and informed the veteran of her 
and VA's respective responsibilities.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A May 2003 letter 
provided the veteran additional guidance concerning the 
development of her claim, and offered her the opportunity to 
submit additional evidence in support of her claim.  She did 
not respond to the May 2003 correspondence.  

The veteran has been afforded VA examinations.  There is no 
indication that the evidentiary record is incomplete.  VA has 
accomplished all development possible.  The Board concludes 
that the RO has complied with, or exceeded, the mandates of 
the VCAA and its implementing regulations.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service-connected shin splints have been rated 
by the RO under Diagnostic Codes (Codes) 5299-5262.  See 38 
C.F.R. §§ 4.20, 4.27 (unlisted disabilities requiring rating 
by analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99").  Evaluation of the  shin splints under Code 
5262, pertaining to an impairment of the tibia and fibula, is 
appropriate because the symptomatology is similar and affects 
the same functions and anatomical areas.

Under Code 5262, impairment of the tibia and fibula 
manifested by malunion, with slight knee or ankle disability 
warrants a 10 percent rating.  Malunion with a moderate 
degree of knee or ankle disability warrants a 20 percent 
rating, and malunion with a marked knee or ankle disability 
warrants a 30 percent evaluation.  A 40 percent rating may be 
assigned for nonunion of the tibia and fibula when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disability, VA must determine whether the evidence supports 
the veteran's claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background

Service medical records show that the veteran was discharged 
from the Army after she was deemed unfit for military 
retention due to bilateral chronic stress reactions (shin 
splints).  

A September 1993 VA progress note shows that the veteran 
complained of lower leg pain.  She described the pain as dull 
at first, becoming increasingly sharp.  She added that her 
legs were painful to touch, and that medication relieved the 
edema but did not completely stop the pain.  Examination 
showed no edema or tenderness.  

On July 1995 VA bones examination the veteran complained of 
significant pain in both legs with standing and walking.  She 
added that she was required to sit down frequently while 
working due to the pain.  Knee range of motion was described 
as zero to 140 degrees.  Ankle range of motion was reported 
as five degrees of dorsiflexion and 35 degrees of plantar 
flexion.  There was tenderness along both tibial crests, with 
pain on active ankle dorsiflexion.  X-rays were noted to be 
consistent with healed stress fractures.  Bilateral healed 
tibial stress fractures was diagnosed.  

On August 1995 private examination the veteran complained of 
right leg pain.  Stress fracture of the right tibia, 
currently symptomatic, was diagnosed.  Examination revealed 
her [right] hip and knee to be normal.  Tenderness was noted 
over the right proximal tibia on the anterior surface.  Range 
of motion was good.  

By September 1995 letter the veteran asserted that her stress 
fractures had not completely healed up.

At her May 1999 travel board hearing, the veteran testified 
that pain due to her bilateral shin splints had increased 
since she was last examined by VA in July 1995.  

A September 1999 private examination report reflects a 
diagnosis of chronic leg pain, with stress fractures which 
appeared to be healed.  A September 1999 private whole body 
bone scan study was described as normal.  

On December 1999 VA examination the veteran complained of 
bilateral leg pain, particularly when standing for five hours 
or more, with the pain greater in her right leg.  She added 
that she did not notice swelling, and that walking did not 
aggravate her condition, but that prolonged standing did.  
Examination showed that the appearance of her legs was 
normal.  No swelling, effusions or deformities were noted.  
Toe walking was not painful.  Gait was within normal limits.  
Some right shin tenderness to palpation was observed.  A 
tender point on the left leg was noted approximately 10 
centimeters inferior to the knee.  History of bilateral 
stress fractures to the lower extremities was diagnosed.  The 
examiner noted that the veteran did have some recurring 
chronic lower leg pain brought about by prolonged periods of 
standing, and added that this pain may be a residual of the 
veteran's previous stress fractures.  The examiner further 
mentioned that the veteran was not precluded from some sort 
of employment in which she would not be on her feet for 
periods of five hours or more.  

On February 2002 VA examination, the examiner reviewed the 
record, and indicated that the veteran's symptoms had 
ameliorated somewhat since 1999, but had not completely gone 
away.  The veteran complained of frequent achy pains in the 
anterolateral legs, bilaterally, especially if she stood for 
long periods of time or used her legs a lot.  Examination 
showed the anterolateral compartment of both lower legs to be 
mildly tender to palpation.  Knee range of motion was 
described as zero to 124 degrees bilaterally; normal was 
noted to be zero to 140 degrees.  The range of motion was not 
shown to be limited by pain, but by moderate obesity.  Right 
ankle range of motion studies showed dorsiflexion of zero to 
12 degrees with pain in the anterior leg at the extremes; 
plantar flexion was zero to 40 degrees without pain.  Left 
ankle range of motion studies showed dorsiflexion of zero to 
15 degrees and plantar flexion from zero to 40 degrees.  
Normal dorsiflexion was noted to be zero to 20 degrees, and 
normal plantar flexion was described as zero to 45 degrees.  
The diagnoses were status post stress fracture of the 
bilateral tibia, healed; and chronic moderate pain from the 
[previously diagnosed] stress fracture.  The examiner opined 
that the veteran's continuing chronic pain without marked 
limitation of range of motion of the knees and ankles was due 
to her service-connected injury.

Analysis

After careful review of the entire evidentiary record, it is 
the Board's judgment that a rating in excess of 10 percent is 
not warranted for either right or left shin splints.  A 
rating in excess of 10 percent would require malunion and 
moderate knee or ankle disability associated with the 
disability.  This is not shown by the record; moreover those 
criteria are not approximated.  38 C.F.R. § 4.7.  There is no 
indication in the record of knee or ankle disability due to 
shin splints.  When the knees and ankles were examined in 
1999 and 2002 they were essentially normal, except for 
minimal limitation of motion, and knee motion was considered 
to be limited by obesity, not by the service connected 
disability.  

Examinations of the veteran's knees and ankles, including in 
2002, did not reveal functional impairment of either knee or 
ankle that would warrant rating under any alternative code.  
See Codes 5257, 5260, 5261, and 5271.

The veteran has shown moderate bilateral shin pain with 
prolonged periods of standing, but it is apparent that this 
was the basis for assigning a 10 percent evaluation in the 
first instance.  VA regulations pertaining to functional 
impairment have been given adequate consideration.  It is 
clear that pain with prolonged weight-bearing and motion have 
been fully considered.  Considering the veteran's complaints 
of pain on prolonged standing in conjunction with the other 
physical findings, the Board finds that the overall 
disability picture demonstrates no more than slight ankle 
disability under Code 5262.  There is no evidence of nonunion 
or loose motion requiring a brace.  The Board acknowledges 
the veteran's complaints of pain, but finds that this is 
adequately considered under Code 5262.  38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It is 
also noteworthy that on VA examination in February 2002 the 
examiner opined that the symptoms associated with the 
veteran's bilateral shin splints had improved since 1999.  
Based on the veteran's demonstrated functional impairment, 
the Board is unable to conclude that disability due to shin 
splints more nearly approximates the criteria for a higher 
rating.

The veteran's statements describing her symptoms are 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The 10 percent rating currently 
assigned, each,  for right and left shin splints reflects, 
the maximum degree of impairment shown, and a higher rating 
is not warranted.
The RO has considered referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  See SSOC, mailed to the veteran in June 2000.  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  Here, the shin 
splints have not required hospitalization.  On VA examination 
in December 1999 the examiner commented that pain associated 
with the veteran's bilateral shin splints did not preclude 
her from employment which did not require her to be on her 
feet for periods of five hours or more.  The 10 percent 
rating (now assigned for each leg) adequately portrays the 
degree of impairment shown.  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for right leg shin splints 
is denied. 
A rating in excess of 10 percent for left leg shin splints is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

